PER CURIAM:
Harold Dwight Wooten appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion. We have reviewed the record and find no abuse of discretion by the district court. See United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004) (providing review standard). Accordingly, we affirm for the reasons stated by the district court. United States v. Wooten, No. 1:98-cr-00094-JAB-1 (M.D.N.C. Aug. 30, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.